Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2.     This Office Action responds to the Amendment filed on 1/26/2022.
Claims 1-20 are pending.
Remarks

3.	Applicant’s arguments with respect to claim(s) have been considered but are moot in view of new ground of rejection as cited below.
Double Patenting rejection of the claims are maintained as no Terminal 
Disclaimer was filed.
	The rejections of the claims are as cited below under prior art Sakurai (U.S. Pub. No. 2010/0315040 A1). This office action is final.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,800,267. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented application recited system for charging with limitations corresponding the system for charging as recited in the current application.


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

7.	Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sakurai (U.S. Pub. No. 2010/0315040 A1).

As per claim 1, Sakurai discloses:
A system for charging a mobile object-mounted battery comprising: 
a mobile object (Figure 1A & 1B – vehicle illustrated, See Figure 2); 
a battery (See Figure 2, i.e. battery 102); 
a plurality of electrical contacts, wherein the plurality of electrical contacts is coupled to the mobile object and at least one of the plurality of electrical contacts is electrically connected to the battery (See Figure 2, i.e. 122, See Para [0051]-[0058] –power receiving connector 122); 
a plurality of electric power transfer components (See Figure 2, i.e. 68, See Para [0051]-[0063] –power receiving connector 122, See Figure 3 – cable 52 with components 68-76 considered power transfer components), wherein at least one of the plurality of electric power transfer components rotates about an axis  (See Figure 2, i.e. 68, See Para [0051]-[0063] –power receiving connector 122, See Figure 3 – cable 52 with components 68-76 considered power transfer components –[as apparent the connector connected to cable , the connector can rotate about axis as the cable is flexible to rotation of the connector portion]), and wherein each of the plurality of electric power transfer components is configured to prevent undesired connections between the plurality of electric power transfer components and the mobile object (See Figure 2, i.e. 68, See Para [0051]-[0063] –power receiving connector 122, See Figure 3 – cable 52 with components 68-76 considered power transfer components –[See Figures 5, 6, 9A-9C – prior art fitment of connector to receiving port would prevent undesirable contact , as port shape and connector are designed for a specific connection made]); 
 a current flow monitoring module (See Figure 2, i.e. ECU 59 communicate to ECU 114 via line 64 & 125, Para [0054], i.e. ECU…convert and boost 200V alternating current – [The ECU 59 control AC/DC converter, monitoring the operation of the AC/DC converter is considered as the current flow monitoring module]);
 a current profile generating module, wherein the current profile generating module communicates digital information to the current flow monitoring module (See Figure 2, i.e. interconnection in-vehicle ECU 114 and in-vehicle charger 119 & Para [0079]-[0080], i.e. state of charge … battery  -[Prior art determine SOC charge of the vehicle, transmitting information to charge station via 125, 126, 66, 64 (plurality of contacts) See Figure 2 in order to stop charge and/or controlling the charge for the vehicle is considered as the current profile generating module, as the SOC is specific to current vehicle being a profile – the information are communicate to ECU 59 therefore communicate to the current flow monitoring module]], See Para [0051]-[0063]); and 
a power source (See Figure 2, i.e. 200V source, See Para [0043]).

As per claim 2, Sakurai discloses all of the features of claim 1 as discloses above wherein Sakurai also discloses wherein the current profile generating module is operably connected to no more than one electrical contact (See Figure 2, i.e. ECU 59 communicate to ECU 114 via line 64 & 125, Para [0054], i.e. ECU…convert and boost 200V alternating current, See Para [0051]-[0063] – communication is using one port).

As per claim 3, Sakurai discloses all of the features of claim 1 as discloses above wherein Sakurai also discloses wherein the current flow monitoring module is operably connected to no more than one electric power transfer component (See Figure 2, i.e. ECU 59 communicate to ECU 114 via line 64 & 125, Para [0054], i.e. ECU…convert and boost 200V alternating current, See Para [0051]-[0063] – communication is using one port of power transfer).

As per claim 4, Sakurai discloses all of the features of claim 2 as discloses above wherein Sakurai also discloses wherein the current flow monitoring module is operably connected to no more than one electric power transfer component  (See Figure 2, i.e. ECU 59 communicate to ECU 114 via line 64 & 125, Para [0054], i.e. ECU…convert and boost 200V alternating current, See Para [0051]-[0063] – communication is using one port of power transfer).

As per claim 5, Sakurai discloses all of the features of claim 3 as discloses above wherein Sakurai also discloses wherein the current profile generating module and the current flow monitoring module each determine whether valid electrical contact is made between system components (See Figure 2, i.e. ECU 59 communicate to ECU 114 via line 64 & 125, Para [0054], i.e. ECU…convert and boost 200V alternating current, See Para [0051]-[0063] – communication is using one port of power transfer, See Para [0074]-[0075], i.e. detect contact defect, See Para [0101], i.e. detect contacts).

As per claim 6, Sakurai discloses all of the features of claim 4 as discloses above wherein Sakurai also discloses wherein the current profile generating module and the current flow monitoring module each determine whether valid electrical contact is made between system components (See Figure 2, i.e. ECU 59 communicate to ECU 114 via line 64 & 125, Para [0054], i.e. ECU…convert and boost 200V alternating current, See Para [0051]-[0063] – communication is using one port of power transfer, See Para [0074]-[0075], i.e. detect contact defect, See Para [0101], i.e. detect contacts).

As per claim 7, Sakurai discloses all of the features of claim 3 as discloses above wherein Sakurai also discloses wherein the electrical contact comprises: a frame; and a wire (See Figure 2, i.e. 68, See Para [0051]-[0063] –power receiving connector 122, See Figure 3 – cable 52 with components 68-76 considered power transfer components)

As per claim 8, Sakurai discloses all of the features of claim 4 as discloses above wherein Sakurai also discloses wherein the electrical contact comprises: a frame; and a wire (See Figure 2, i.e. 68, See Para [0051]-[0063] –power receiving connector 122, See Figure 3 – cable 52 with components 68-76 considered power transfer components).

As per claim 9, Sakurai discloses all of the features of claim 7 as discloses above wherein Sakurai also discloses wherein the wire comprises: a first capped end comprising a restriction element to prevent the end from passing through the frame; a tensioning component, wherein the tensioning component is positioned between the restriction element and the frame; and a second capped end (See Figure 2, i.e. 68, See Para [0051]-[0063] –power receiving connector 122, See Figure 3 – cable 52 with components 68-76 considered power transfer components, See Figures 4A, 4B, 5, (9A-9C –[Bellow element 71 is considered tension element]).

As per claim 10, Sakurai discloses all of the features of claim 8 as discloses above wherein Sakurai also discloses wherein the wire comprises: a first capped end comprising a restriction element to prevent the end from passing through the frame; a tensioning component, wherein the tensioning component is positioned between the restriction element and the frame; and a second capped end (See Figure 2, i.e. 68, See Para [0051]-[0063] –power receiving connector 122, See Figure 3 – cable 52 with components 68-76 considered power transfer components, See Figures 4A, 4B, 5, (9A-9C –[Bellow element 71 is considered tension element]).

As per claim 11, Sakurai discloses all of the features of claim 1 as discloses above wherein Sakurai also discloses wherein each of the plurality of electric power transfer components comprise: a contact arm, wherein the contact arm is connected to a tensioning component (See Figure 2, i.e. 68, See Para [0051]-[0063] –power receiving connector 122, See Figure 3 – cable 52 with components 68-76 considered power transfer components, See Figures 4A, 4B, 5, (A-9C –[Bellow element 71 is considered tension element]).

As per claim 12, Sakurai discloses all of the features of claim 1 as discloses above wherein Sakurai also discloses wherein the plurality of electric power transfer components are arranged in plurality of layers (See Figure 2, i.e. 68, See Para [0051]-[0063] –power receiving connector 122, See Figure 3 – cable 52 with components 68-76 considered power transfer components, See Figures 4A, 4B, 5, (9A-9C –[Bellow element 71 is considered tension element]).

As per claim 13, Sakurai discloses all of the features of claim 12 as discloses above wherein Sakurai also discloses wherein a first layer transfers electric power while contacting a first electrical contact and wherein a second layer functions as a ground while contacting a second electrical contact (See Figure 2, i.e. 68, See Para [0051]-[0063] –power receiving connector 122, See Figure 3 – cable 52 with components 68-76 considered power transfer components, See Figures 4A, 4B, 5, (9A-9C)]).

As per claim 14, Sakurai discloses all of the features of claim 13 as discloses above wherein Sakurai also discloses a third layer which transfers electric power while contacting a third electrical contact and a fourth layer which functions as a ground while contacting the second electrical contact (See Figure 2, i.e. 68, See Para [0051]-[0063] –power receiving connector 122, See Figure 3 – cable 52 with components 68-76 considered power transfer components, See Figures 4A, 4B, 5, (9A-9C).

As per claim 15, Sakurai discloses all of the features of claim 14 as discloses above wherein Sakurai also discloses wherein no more than one of the plurality of electric power transfer components transfers electric power to each electric contact, wherein at least one of the plurality of electric power transfer components transfers electric power to at least one electrical contact, and wherein at least one of the plurality of electric power transfer components functions as a ground (See Figure 2, i.e. 68, See Para [0051]-[0063] –power receiving connector 122, See Figure 3 – cable 52 with components 68-76 considered power transfer components, See Figures 4A, 4B, 5, (A-9C )).

As per claim 16, Sakurai discloses:
A system for charging a mobile object-mounted battery comprising: 
a mobile object (Figure 1A & 1B – vehicle illustrated, See Figure 2); 
a battery (See Figure 2, i.e. battery 102); 
a plurality of electrical contacts, wherein the plurality of electrical contacts is coupled to the mobile object and at least one of the plurality of electrical contacts is electrically connected to the battery (See Figure 2, i.e. 122, See Para [0051]-[0058] –power receiving connector 122); 
a plurality of electric power transfer components (See Figure 2, i.e. 68, See Para [0051]-[0063] –power receiving connector 122, See Figure 3 – cable 52 with components 68-76 considered power transfer components), wherein at least one of the plurality of electric is tensioned so that at least one of the plurality of electric power transfer components maintains contact with at least one of the plurality of electrical contacts without utilizing a guide mechanism for the mobile object (See Figure 4A, 4B, 5, 9A-9C – Para [0096]-[0099], i.e. bellows member 71 is attached tightly to the first tube portion 129 such that the power feeding connector 68 is adsorbed fixedly to the power receiving connector 122 –[The bellow 71 compress as illustrated in Figures 9A-9C  along with pressure inside the chamber create tension, it is apparent of the tension of the Bellow in the compress and un-compress form of Figures 9A-9C); 
a current flow monitoring module (See Figure 2, i.e. ECU 59 communicate to ECU 114 via line 64 & 125, Para [0054], i.e. ECU…convert and boost 200V alternating current – [The ECU 59 control AC/DC converter, monitoring the operation of the AC/DC converter is considered as the current flow monitoring module]);
a current profile generating module, wherein the current profile generating module communicates digital information to the current flow monitoring module (See Figure 2, i.e. interconnection in-vehicle ECU 114 and in-vehicle charger 119 & Para [0079]-[0080], i.e. state of charge … battery  -[Prior art determine SOC charge of the vehicle, transmitting information to charge station via 125, 126, 66, 64 (plurality of contacts) See Figure 2 in order to stop charge and/or controlling the charge for the vehicle is considered as the current profile generating module, as the SOC is specific to current vehicle being a profile – the information are communicate to ECU 59 therefore communicate to the current flow monitoring module]], See Para [0051]-[0063]);
 and a power source (See Figure 2, i.e. 200V source, See Para [0043]).

As per claim 17, Sakurai discloses all of the features of claim 16 as discloses above wherein Sakurai also discloses wherein the current profile generating module is operably connected to no more than one electrical contact (See Figure 2, i.e. ECU 59 communicate to ECU 114 via line 64 & 125, Para [0054], i.e. ECU…convert and boost 200V alternating current, See Para [0051]-[0063] – communication is using one port of power transfer).

As per claim 18, Sakurai discloses all of the features of claim 17 as discloses above wherein Sakurai also discloses wherein the current flow monitoring module is operably connected to no more than one electric power transfer component (See Figure 2, i.e. ECU 59 communicate to ECU 114 via line 64 & 125, Para [0054], i.e. ECU…convert and boost 200V alternating current, See Para [0051]-[0063] – communication is using one port of power transfer).

As per claim 19, Sakurai discloses all of the features of claim 18 as discloses above wherein Sakurai also discloses wherein the current profile generating module and the current flow monitoring module each determine whether valid electrical contact is made between system components (See Figure 2, i.e. ECU 59 communicate to ECU 114 via line 64 & 125, Para [0054], i.e. ECU…convert and boost 200V alternating current, See Para [0051]-[0063] – communication is using one port of power transfer, See Para [0074]-[0075], i.e. detect contact defect, See Para [0101], i.e. detect contacts).

As per claim 20, Sakurai discloses:
A system for charging a mobile object-mounted battery comprising: 
a mobile object (Figure 1A & 1B – vehicle illustrated, See Figure 2); 
a battery (See Figure 2, i.e. battery 102); 
a plurality of electrical contacts, wherein the plurality of electrical contacts is coupled to the mobile object and at least one of the plurality of electrical contacts is electrically connected to the battery (See Figure 2, i.e. 122, See Para [0051]-[0058] –power receiving connector 122); 
a plurality of electric power transfer components, wherein at least one of the plurality of electric power transfer components is mounted to a plurality of mechanical constraints (See Figure 2, i.e. 68, See Para [0051]-[0063] –power receiving connector 122, See Figure 3 – cable 52 with components 68-76, Figure 5, i.e. 79 - considered power transfer components), wherein at least one of the plurality of mechanical constraints is associated with a tensioning component, wherein the tensioning component is configured to exert force on the least one of the plurality of electric power transfer components to facilitate maintaining contact between the at least one of the plurality of electric power transfer components and the mobile object (See Figure 4A, 4B, 5, 9A-9C – Para [0096]-[0099], i.e. bellows member 71 is attached tightly to the first tube portion 129 such that the power feeding connector 68 is adsorbed fixedly to the power receiving connector 122 –[The bellow 71 compress as illustrated in Figures 9A-9C  along with pressure inside the chamber create tension and force, it is apparent of the tension of the Bellow in the compress and un-compress form of Figures 9A-9C), and 
wherein each of the plurality of electric power transfer components is configured to prevent undesired connections between the plurality of electric power transfer components and the mobile object (See Figure 2, i.e. 68, See Para [0051]-[0063] –power receiving connector 122, See Figure 3 – cable 52 with components 68-76 considered power transfer components –[See Figures 5, 6, 9A-9C – prior art fitment of connector to receiving port would prevent undesirable contact , as port shape and connector are designed for a specific connection made]); 
a current flow monitoring module (See Figure 2, i.e. ECU 59 communicate to ECU 114 via line 64 & 125, Para [0054], i.e. ECU…convert and boost 200V alternating current – [The ECU 59 control AC/DC converter, monitoring the operation of the AC/DC converter is considered as the current flow monitoring module]);
a current profile generating module, wherein the current profile generating module communicates digital information to the current flow monitoring module (See Figure 2, i.e. interconnection in-vehicle ECU 114 and in-vehicle charger 119 & Para [0079]-[0080], i.e. state of charge … battery  -[Prior art determine SOC charge of the vehicle, transmitting information to charge station via 125, 126, 66, 64 (plurality of contacts) See Figure 2 in order to stop charge and/or controlling the charge for the vehicle is considered as the current profile generating module, as the SOC is specific to current vehicle being a profile – the information are communicate to ECU 59 therefore communicate to the current flow monitoring module]], See Para [0051]-[0063]);
 and a power source  (See Figure 2, i.e. 200V source, See Para [0043]).

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/Primary Examiner, Art Unit 2851